Case 1:17-mc-00151-LPS Document 169 Filed 05/21/20 Page 1 of 1 PageID #: 5203




                    300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                      Tel: (302) 472.7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                Direct Dial: (302) 472-7315
                                                                                  Email: shirzel@hegh.law


                                             May 21, 2020

 BY ELECTRONIC FILING

The Honorable Leonard P. Stark
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, Delaware 19801

        Re:    Crystallex International Corp. v. Bolivarian Republic of Venezuela,
               C.A. No. 1:17-mc-00151-LPS

 Dear Chief Judge Stark:

        I write on behalf of Petróleos de Venezuela, S.A. (“PDVSA”) in response to the letter
 submitted by counsel for Crystallex International Corporation (“Crystallex”) on Tuesday, May 19,
 2020. (D.I. 167). PDVSA joins in the positions set forth in the letter filed by Bolivarian
 Republic of Venezuela (the “Republic”) earlier today (D.I. 168) regarding the appropriate process
 to move forward in this matter and the related matters.

                                                Respectfully submitted,

                                                /s/ Samuel T. Hirzel

                                                Samuel T. Hirzel (#4415)
                                                Counsel for Petróleos de Venezuela, S.A.


 STH/cmw
 cc: All Counsel of Record (via e-filing/e-mail
